Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/749,449, which was filed 01/22/20. Claims 1-20 are pending in the application and have been considered.


Missing Oath/Declaration
Applicant’s attention is directed to the Notice to File Missing Parts 02/11/20 and the Miscellaneous Communication 10/14/20 in which Applicant was notified that a properly executed inventor’s oath or declaration has not been received for any of the named inventors. The application cannot be allowed without an oath, and failure to submit the oath early in prosecution may result in lengthy delays.

Specification
On page 1, line 24, should “… the difficulty in quickly and efficiently find connections and leads” be “… the difficulty in quickly and efficiently finding connections and leads”?


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Claims 9-16 are directed to a “computer program product comprising at least one recordable medium” having stored thereon executable instructions. The specification is silent as to the meaning of the specific term “recordable medium” or the meaning of “recordable”. The specification does state that a “computer readable storage medium” is not to be construed as being transitory signals per se, but the claims are not directed to a “computer readable storage medium”. On pages 20-21, the specification discusses computer readable media types, stating " The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a dynamic or static random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a magnetic storage device, a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing." Thus, the specification factors against eligibility for the claimed “medium” because the defined scope of the medium is not limited (i.e., "may be, for example, but is not limited to"). Because the scope is open ended, the claims as a whole include non-statutory medium types, e.g. carrier waves, which do not fall into a category of patent eligible subject matter. The examiner suggests replacing “recording medium” with “computer readable storage medium”, which would clearly rule out transitory media types, per the broadest reasonable interpretation consistent with the specification pages 20-21.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-4, 8-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Botea et al. (2019/0102462) in view of Lu et al. (2019/0087767).

Consider claim 1, Botea discloses a method performed by a device having a business connection recommendation engine (recommending of potential client entities, [0021]), comprising: receiving, by the device, connection network data from first and second social networking systems (receiving data from data sources 401-403, [0071] which may be social media posts, [0076]), where the connection network data defines a first plurality of entities connected to at least a first user by a plurality of social network connections (e.g. Jane Doe 2, Fig 7B, connections to company A, Company D, and Company E, [0103]); preprocessing, by the device, newsfeed and/or corporate data with a plurality of natural language processing services to identify a second plurality of entities and topics in the newsfeed and/or corporate data (data sources  such as social media posts, [0076], are processed with natural language processing, [0072], identifying Company C and 5 others, Fig 7B, [0103]); generating, by the device, a relationship map as a business graph data structure which defines relationships between at least the first user and each entity in the first plurality of entities and the second plurality of entities (enterprise social network graph, Fig 7B, [0103]); and applying, by the device, one or more query processing services to generate a search report in response to a business connection search query from the first user (users may use the displayed enterprise social network graph, [0103], by receiving queries from a user in the GUI relating to a domain of interest and an associated objective, [0084], which allows the user to drill into the displayed enterprise social network graph to observer one or more connections, [0100]), where the search report comprises an aggregated view of a contact panel and a news panel (“targeted entities” displayed is considered a contact panel, and the new releases considered a “news panel”, Fig 8B, [0103-
Botea does not specifically mention newsfeed articles tagged with a sentiment score.
Lu discloses newsfeed articles tagged with a sentiment score (newsfeed data, [0081], is classified with sentiments with an associated number, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea such that newsfeed articles are tagged with a sentiment score in order to allow identification of a task assisting individual that will maximize success rate, as suggested by Lu ([0084]).

Consider claim 9, Botea discloses a computer program product comprising at least one recordable medium having stored thereon executable instructions and data which, when executed by at least one processing device (computer program product with computer readable storage medium, [0018]), cause the at least one processing device to: receive connection network data from first and second social networking systems (receiving data from data sources 401-403, [0071] which may be social media posts, [0076]), where the connection network data defines a first plurality of entities connected to at least a first user by a plurality of social network connections (e.g. Jane Doe 2, Fig 7B, connections to company A, Company D, and Company E, [0103]); preprocess newsfeed and/or corporate data with a plurality of natural language processing services to identify a second plurality of 
Botea does not specifically mention newsfeed articles tagged with a sentiment score.
Lu discloses newsfeed articles tagged with a sentiment score (newsfeed data, [0081], is classified with sentiments with an associated number, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea such that newsfeed articles are tagged with a sentiment score for reasons similar to those for claim 1.

Consider claim 17, Botea discloses a system comprising: one or more processors (processor, [0123]); a memory coupled to at least one of the processors (memory, [0119]); and a set of instructions stored in the memory and executed by at least one of the processors to enhance operable functionality of a software program for recommending business recommendations (recommending of potential client entities, [0021]), wherein the set of instructions are executable to perform actions of: receiving connection network data from first and second social networking systems (receiving data from data sources 401-403, [0071] which may be social media posts, [0076]), where the connection network data defines a first plurality of entities connected to at least a first user by a plurality of social network connections (e.g. Jane Doe 2, Fig 7B, connections to company A, Company D, and Company E, [0103]); preprocessing newsfeed and/or corporate data with a plurality of natural language processing services to identify a second plurality of entities and topics in the newsfeed and/or corporate data (data sources  such as social media posts, [0076], are processed with natural language processing, [0072], identifying Company C and 5 others, Fig 7B, [0103]); generating a relationship map as a business graph data structure which defines relationships between at least the first user and each entity in the first plurality of entities and the second plurality of entities (enterprise social network graph, Fig 7B, [0103]); and applying one or more query processing services to generate a search report in response to a business connection search query from the first user (users may use the displayed enterprise social network graph, [0103], by receiving queries from a user in the GUI relating to a domain of interest and an associated objective, [0084], which allows the user to drill into the displayed enterprise social network graph to observer one or more connections, [0100]), where the search report comprises an aggregated view of a contact panel and a news panel (“targeted entities” displayed is considered a contact panel, and the new releases considered a “news panel”, Fig 8B, [0103-0104]), where the contact panel is populated with business connection recommendations from the business graph data structure which 
Botea does not specifically mention newsfeed articles tagged with a sentiment score.
Lu discloses newsfeed articles tagged with a sentiment score (newsfeed data, [0081], is classified with sentiments with an associated number, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea such that newsfeed articles are tagged with a sentiment score for reasons similar to those for claim 1.

Consider claim 2, Botea discloses the first and second social networking systems comprise a LinkedIn system and a Facebook system (Facebook, LinkedIn, [0020]). 

Consider claim 3, Botea discloses the connection network data defines the first plurality of entities connected to the first user and/or to one or more additional employees of a company that employs the first user (Jane Doe 2, 5 others, Fig 7B, [0103]). 

Consider claim 4, Botea discloses preprocessing the newsfeed and/or corporate data comprises applying natural language processing services selected from a group consisting of a sentiment analysis service, a classification service, and a topic identification service (the NLP system determines a common topic, [0077]). 



Consider claim 10, Botea discloses the first and second social networking systems comprise a LinkedIn system and a Facebook system (Facebook, LinkedIn, [0020]). 

Consider claim 11, Botea discloses the connection network data defines the first plurality of entities connected to the first user and/or to one or more additional employees of a company that employs the first user (Jane Doe 2, 5 others, Fig 7B, [0103]).

Consider claim 12, Botea discloses the computer readable program, when executed on the system, causes the at least one processing device to preprocess the newsfeed and/or corporate data by applying natural language processing services selected from a group consisting of a sentiment analysis service, a classification service, and a topic identification service (the NLP system determines a common topic, [0077]).  

Consider claim 16, Botea discloses the computer readable program, when executed on the system, causes the at least one processing device to apply one or more query processing services by applying natural language processing services selected from a group consisting of a query parsing service, a fuzzy search service, a sentiment analysis service, a classification service, and a topic 

Consider claim 18, Botea discloses the first and second social networking systems comprise a LinkedIn system and a Facebook system (Facebook, LinkedIn, [0020]), and where the connection network data defines the first plurality of entities connected to the first user and/or to one or more additional employees of a company that employs the first user (Jane Doe 2, 5 others, Fig 7B, [0103]). 

Consider claim 19, Botea discloses preprocessing the newsfeed and/or corporate data comprises applying natural language processing services selected from a group consisting of a sentiment analysis service, a classification service, and a topic identification service (the NLP system determines a common topic, [0077]), and where applying one or more query processing services comprises applying natural language processing services selected from a group consisting of a query parsing service, a fuzzy search service, a sentiment analysis service, a classification service, and a topic identification service (receiving queries from a user in the GUI relating to a domain of interest and an associated objective, [0084], the NLP system determining topics to match the query, [0077]). 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Botea et al. (2019/0102462) in view of Lu et al. (2019/0087767), in further view of Dancel (2019/0052724).

Consider claim 5, Botea and Lu do not specifically mention preprocessing the newsfeed and/or corporate data comprises applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu by applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service in order to utilize currently available technology services, [0083], thereby increasing development speed by avoiding rework. 

Consider claim 13, Botea and Lu do not specifically mention preprocessing the newsfeed and/or corporate data comprises applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service.
Dancel discloses comprises applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service (using Google Cloud Natural Language API to detect sentiment, [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu by applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service for reasons similar to those for claim 5.


Claims 6, 7, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Botea et al. (2019/0102462) in view of Lu et al. (2019/0087767), in further view of Kolb et al. (2018/0032930).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu such that generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system in order to increase flexibility of search preference offered, as suggested by Kolb ([0001]). 

Consider claim 7, Botea and Lu do not, but Kolb discloses the method of claim 6 (see above), and Kolb further discloses where the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the nodes (nodes and edges, Fig 3, [0030], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu such that the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the nodes for reasons similar to those for claim 6. 

Consider claim 14, Botea and Lu do not, but Kolb discloses generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system (Neo4j graph database, [0103]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu such that generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system for reasons similar to those for claim 6.

Consider claim 15, Botea and Lu do not, but Kolb discloses the method of claim 14 (see above), and Kolb further discloses where the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the nodes (nodes and edges, Fig 3, [0030], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu such that the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the nodes for reasons similar to those for claim 6. 

Consider claim 20, Botea and Lu do not, but Kolb discloses generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system (Neo4j graph database, [0103]), where the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the node (nodes and edges, Fig 3, [0030], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu such that generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system, where the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the node for reasons similar to those for claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Al-Kouz et al. (“Latent Semantic Social Graph Model for Expert Discovery in Facebook”. IICS 2011) discloses using social networks analysis, text mining, text classification, and semantic text similarity techniques to analyze and discover the latent semantic social graph model that can express user’s expertise.
Bozzon et al. (“Choosing the Right Crowd: Expert Finding in Social Networks”. EDBT/ICDT’13, March 18-22, 2013) discloses selecting experts within the population of social networks, according to the information about the social activities of their users.
Han et al. (“A novel network optimization partner selection method based on collaborative and knowledge networks”. Information Sciences 484 (2019), pages 269-285) discloses partner selection method on the basis of collaboration network deconstruction optimization using collaboration and knowledge networks.
2016/0148222 Davar discloses a database of business relationships between organizations, connectable to a social network.
2019/0220875 Fatemi discloses personalized discovery engines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                                 03/07/22